- 239 -
           Decisions of the Nebraska Court of A ppeals
                 23 Nebraska A ppellate R eports
                       IN RE INTEREST OF NATHAN L.
                           Cite as 23 Neb. Ct. App. 239




               In   re I nterest of     Nathan L.,     a child
                         under    18   years of age.
                    State of Nebraska, appellee, v.
                        Nathan L., appellant.
                                 ___ N.W.2d ___

                    Filed September 1, 2015.   No. A-14-1150.

 1.	 Juvenile Courts: Appeal and Error. An appellate court’s review of a
     juvenile court’s determination of whether a juvenile has been denied his
     or her statutory right to a prompt adjudication is made de novo on the
     record to determine whether there has been an abuse of discretion by the
     juvenile court.
 2.	 ____: ____. Prompt adjudication determinations are initially entrusted
     to the discretion of the juvenile court and will be upheld unless they
     constitute an abuse of discretion.

  Appeal from the Separate Juvenile Court of Lancaster
County: Linda S. Porter, Judge. Remanded with directions.
  Joseph Nigro, Lancaster County Public Defender, and
Chelsie Krell for appellant.
   Joe Kelly, Lancaster County Attorney, and Ashley Bohnet
for appellee.
   Irwin, Inbody, and R iedmann, Judges.
   Inbody, Judge.
                     INTRODUCTION
  Nathan L. appeals the order of the separate juvenile court
of Lancaster County overruling his motion to dismiss on
speedy trial grounds and adjudicating him as a child within
                             - 240 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                  IN RE INTEREST OF NATHAN L.
                      Cite as 23 Neb. Ct. App. 239

the meaning of Neb. Rev. Stat. § 43-247(3)(b) (Reissue 2008)
for being habitually truant from school between August 13,
2013, and May 8, 2014.

                   STATEMENT OF FACTS
   On May 30, 2014, the State filed a petition alleging that
Nathan was a child within the meaning of § 43-247(3)(b) for
being habitually truant from school. On July 7, the matter
was continued by the State until July 21, for service issues, as
neither Nathan nor either of his parents appeared at a hearing
held on July 1. On July 21, Nathan appeared at the hearing
with his grandfather and requested the appointment of coun-
sel. In a July 23 order, the matter was continued by the court
until August 20, and the court appointed the Lancaster County
Public Defender to represent Nathan.
   On August 20, 2014, Nathan appeared with counsel and
entered a denial to the allegations contained within the peti-
tion. The matter was set for docket call on September 23
and a formal contested hearing on October 3. On October 3,
the matter was continued by the juvenile court to October
24 for “another case on the Court’s docket having priority.”
On October 24, Nathan filed a motion to dismiss the case
on speedy trial grounds which alleged that the State failed
to bring him to trial within 90 days as required by Neb. Rev.
Stat. § 43-278 (Cum. Supp. 2014) and the U.S. and Nebraska
Constitutions. That same day, the matter came before the
court for formal hearing on the adjudication petition. As to
the motion to dismiss, the juvenile court entered an order on
November 19, stating that the “Motion to Dismiss on Speedy
Trial Grounds filed by counsel for the juvenile was argued
by counsel. The Court overruled said Motion.” The juvenile
court’s order went on to find that the State had proved beyond
a reasonable doubt that Nathan was habitually truant on the
dates alleged in the petition and that exhibit 1, submitted by
the State, reflected a pattern of school absences and multiple
periods of truancy and tardiness.
                             - 241 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                  IN RE INTEREST OF NATHAN L.
                      Cite as 23 Neb. Ct. App. 239

                 ASSIGNMENTS OF ERROR
   On appeal to this court, Nathan assigns that the juvenile
court abused its discretion by failing to dismiss the case on
speedy trial grounds, by failing to make specific findings on
the record of the time excluded, and by failing to consider the
right of the juvenile to a prompt and fair adjudication by not
considering the appropriate factors.

                   STANDARD OF REVIEW
   [1,2] An appellate court’s review of a juvenile court’s deter-
mination of whether a juvenile has been denied his or her
statutory right to a prompt adjudication is made de novo on
the record to determine whether there has been an abuse of
discretion by the juvenile court. See In re Interest of Brandy M.
et al., 250 Neb. 510, 550 N.W.2d 17 (1996). Prompt adjudica-
tion determinations are initially entrusted to the discretion of
the juvenile court and will be upheld unless they constitute an
abuse of discretion. Id.

                          ANALYSIS
   Nathan contends that the juvenile court abused its discre-
tion by failing to dismiss the case on speedy trial grounds in
that it failed to make specific findings on the record of the
time excluded and failed to consider the right of the juve-
nile to a prompt and fair adjudication by not considering the
appropriate factors.
   Section 43-278 provides that “all cases filed under subdi-
vision (3) of section 43-247 shall have an adjudication hear-
ing not more than ninety days after a petition is filed. Upon
a showing of good cause, the court may continue the case
beyond the ninety-day period.”
   The Nebraska Supreme Court has held that § 43-278 pro-
vides juveniles with a statutory right to prompt adjudication;
however, the Supreme Court also held that § 43-278 is discre-
tionary and does not require absolute discharge if the juvenile
is not adjudicated within the 90-day time period. See In re
                              - 242 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                   IN RE INTEREST OF NATHAN L.
                       Cite as 23 Neb. Ct. App. 239

Interest of Brandy M. et al., supra. The Supreme Court, in In
re Interest of Brandy M. et al., specifically held:
      [I]t is within the sound discretion of the juvenile court
      to determine whether absolute discharge of a juvenile
      petition is in the best interests of a juvenile, taking into
      consideration (1) the factors set forth in [Neb. Rev. Stat.]
      §§ 43-271 [(Reissue 2008)] and 43-278, (2) the right of
      the juvenile to a prompt and fair adjudication, and (3)
      the future treatment and rehabilitation of the juvenile
      in the event of an adjudication. The benchmark of this
      determination is the protection of the best interests of the
      juvenile. See In re Interest of Lisa O.[, 248 Neb. 865, 540
N.W.2d 109 (1995)].
250 Neb. at 524, 550 N.W.2d at 26.
   In the case at hand, there are no specific findings of fact
contained within the juvenile court’s order as to why the
motion was overruled. In open court, the juvenile court stated:
      I just don’t think there’s any authority that would require
      the Court to dismiss a truancy proceeding because there’s
      — it’s being heard slightly in excess of the 90-day period
      referenced in the statute you’ve cited. And we really are
      just a few days outside of that 90-day period, given the
      time the juvenile was served and then, if you deduct
      from that the time that was requested for appointment of
      counsel, we’re well within that 90 days.
   The problem with this statement by the juvenile court is that
the Nebraska Supreme Court has explicitly directed that the
juvenile court must make specific findings on the record. In the
case of In re Interest of Shaquille H., 285 Neb. 512, 520, 827
N.W.2d 501, 507 (2013), the Supreme Court stated:
      In this case, the juvenile court did not make such specific
      findings; the Court of Appeals did those calculations for
      the juvenile court. The holding in [State v. Williams, 277
Neb. 133, 761 N.W.2d 514 (2009),] may have escaped
      the notice of a juvenile court judge because Williams is
      an adult criminal case. Thus, here, we explicitly extend
                             - 243 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                  IN RE INTEREST OF NATHAN L.
                      Cite as 23 Neb. Ct. App. 239

     this requirement to the juvenile court. A juvenile court
     judge must make specific findings on the record regard-
     ing any excludable time periods as defined in [Neb. Rev.
     Stat.] § 29-1207 [(Cum. Supp. 2012)] before making the
     ultimate determination as to whether discharge would be
     in the best interests of a child.
The statements of the juvenile court regarding Nathan’s case
suggest the reasoning for the denial of the motion to dismiss
on speedy trial grounds, but there is no specificity and no exact
calculation on the record from which we can ascertain the
exact reasoning of the juvenile court.

                      CONCLUSION
   Therefore, we remand the matter to the juvenile court
with directions to enter into specific findings pursuant to
the Nebraska Supreme Court’s directives in In re Interest of
Shaquille H., supra.
                                R emanded with directions.